ITEMID: 001-88687
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF ZUBAREV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial;Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Sverre Erik Jebens
TEXT: 4. The applicant was born in 1937 and lives in Obninsk, a town in the Kaluga Region.
5. As a victim of Chernobyl, the applicant was entitled to benefits. Considering himself underpaid, he sued the local welfare authority.
6. On 19 March 2004 the Obninsk Town Court awarded the applicant arrears and fixed new amounts of periodic payments. This judgment became binding on 30 March 2004 but was not fully enforced.
7. On the applicant’s request, on 9 March 2006 the Town Court set the judgment aside due to newly-discovered circumstances.
8. On 17 April 2006 the Town Court awarded the applicant arrears (including sums outstanding after the judgment of 19 March 2004) and fixed new amounts of periodic benefits.
9. Under section 9 of the Federal Law on Enforcement Proceedings of 21 July 1997, a bailiff must enforce a judgment within two months. Under section 242.2.6 of the Budget Code of 31 July 1998, the Ministry of Finance must enforce a judgment within three months.
VIOLATED_ARTICLES: 6
P1
VIOLATED_PARAGRAPHS: P1-1
